ICJ_120_TerritorialDispute-CaribbeanSea_NIC_HND_2000-03-21_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING MARITIME DELIMITATION
BETWEEN NICARAGUA AND HONDURAS
IN THE CARIBBEAN SEA

(NICARAGUA v. HONDURAS)

ORDER OF 21 MARCH 2000

2000

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION MARITIME
ENTRE LE NICARAGUA ET LE HONDURAS
DANS LA MER DES CARAIBES

(NICARAGUA c. HONDURAS)

ORDONNANCE DU 21 MARS 2000
Official citation:

Maritime Delimitation between Nicaragua and Honduras
in the Caribbean Sea (Nicaragua v. Honduras),
Order of 21 March 2000, I.C.J. Reports 2000, p. 6

Mode officiel de citation:

Délimitation maritime entre le Nicaragua et le Honduras
dans la mer des Caraibes (Nicaragua c. Honduras),
ordonnance du 21 mars 2000, C.J. Recueil 2000, p. 6

 

Sales number
ISSN 0074-4441 N° de vente: 774

ISBN 92-1-070848-2

 

 

 
21 MARCH 2000

ORDER

MARITIME DELIMITATION BETWEEN NICARAGUA
AND HONDURAS IN THE CARIBBEAN SEA

(NICARAGUA ». HONDURAS)

DELIMITATION MARITIME ENTRE LE NICARAGUA
ET LE HONDURAS DANS LA MER DES CARAIBES

(NICARAGUA c. HONDURAS)

21 MARS 2000

ORDONNANCE
INTERNATIONAL COURT OF JUSTICE

2000 YEAR 2000
21 March
General List
No. 120 21 March 2000

CASE CONCERNING MARITIME DELIMITATION
BETWEEN NICARAGUA AND HONDURAS
IN THE CARIBBEAN SEA

(NICARAGUA v. HONDURAS)

ORDER

Present: President GUILLAUME; Vice-President Sui; Judges ODA,
BEDJAOUI, RANJEVA, FLEISCHHAUER, KOROMA, VERESHCHETIN,
HIGGINS, PARRA-ARANGUREN, KOOLMANS, REZEK, BUERGENTHAL;
Registrar COUVREUR.

The International Court of Justice,

Composed as above,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, paragraph |, and 48 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
8 December 1999, whereby the Republic of Nicaragua instituted proceed-
ings against the Republic of Honduras in respect of a dispute concerning
the delimitation of the maritime zones appertaining to each of those
States in the Caribbean Sea;

Whereas on 8 December 1999 a certified copy of the Application was
transmitted to the Republic of Honduras:

Whereas the Republic of Nicaragua has appointed as Agent H.E. Mr.
Carlos Argüello Gômez, Ambassador; and whereas the Republic of
Honduras has appointed as Agent H.E. Mr. Max Velasquez Diaz, Ambas-
sador;

4
7 MARITIME DELIMITATION (ORDER 21 HI 00)

Whereas, at a meeting held by the President of the Court with repre-
sentatives of the Parties on 4 February 2000, the Agent of Nicaragua
indicated that, to prepare its Memorial, his Government wished to be
allowed a period of nine months from the date of the Court’s Order; and
whereas the representative of Honduras stated that he had received no
authority to express the views of his Government on this matter;

Whereas, by letter of 21 February 2000, the Agent of Honduras
informed the Court that his Government proposed that the two Parties
should be allowed successive periods of twelve months to prepare their
initial written pleadings; and whereas, by letter of 10 March 2000, the
Agent of Nicaragua informed the Court that his Government had no
objection to that proposal;

Taking into account the agreement of the Parties,

Fixes the following time-limits for the filing of the written pleadings:

21 March 2001 for the Memorial of the Republic of Nicaragua;

21 March 2002 for the Counter-Memorial of the Republic of Hon-
duras; and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative,
at the Peace Palace, The Hague, this twenty-first day of March two
thousand, in three copies, one of which will be placed in the archives of
the Court and the others transmitted to the Government of the Republic
of Nicaragua and the Government of the Republic of Honduras, respec-
tively.

(Signed) Gilbert GUILLAUME,
President.

(Signed) Philippe COUVREUR,
Registrar.
